Exhibit 10.3

        


AMENDED AND RESTATED


CHANGE IN CONTROL AGREEMENT

        THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”)
is between Aames Financial Corporation, a Delaware corporation (the “Company”),
and Ronald J. Nicolas, Jr. (the “Executive”). This Agreement amends and restates
that certain Change in Control Agreement between the Company and Executive dated
as of April 23, 2001, and shall become effective (the “Effective Date”) as of
the 18th day of September, 2003.

        In consideration of the mutual agreements set forth below, the parties
agree as follows:


AGREEMENT

I.  

Definitions. For the purpose of this Agreement only:


 

A.      "Base Salary" shall mean the annual salary at the time of termination of
Executive's employment which is paid by the Company to the Executive in
installments twice each calendar month.


 

B.      “Cause” shall mean a finding by the Company that the Executive:
(1) shall have been determined by a court of law to have committed any felony;
(2) shall have been arrested or indicted for violation of any criminal statute
constituting a felony, provided the Board of Directors of the Company reasonably
determines that the continuation of the Executive’s employment after such event
would have an adverse impact on the operation or reputation of the Company or
its affiliates (subsequent references to the “Company” in this Agreement shall
be deemed to refer to the Company or its affiliates); (3) shall have engaged in
an act of fraud, theft, embezzlement, or misappropriation against the Company;
(4) shall have committed one or more acts of gross negligence or willful
misconduct, either within or outside the scope of his employment that materially
impair the goodwill or business of the Company or cause material damage to its
property, goodwill, or business, or would, if known, subject the Company to
public ridicule; (5) shall have refused or failed to a material degree to
perform his duties hereunder (continuing without cure for ten (10) days after
receipt of written notice of need to cure); or (6) shall have violated any
material written Company policy provided to the Executive during or prior to his
employment and that has caused material harm to the Company; provided, however,
that any finding made pursuant to clauses (3) through (6) above shall be made by
the Board of Directors of the Company and any such finding shall be made in good
faith and, further provided, that no termination of Executive’s employment for
Cause shall be deemed to have occurred unless Executive is given notice of the
reason therefore including the allegations which may constitute reason for such
termination.


1


--------------------------------------------------------------------------------

 

C.      "Change in Control" shall mean a Change in Control of the Company as
that term is defined in Article XI(b) of the Company's Amended and Restated 1999
Stock Option Plan.


II.  

Payments Upon Termination Following Change In Control. The Company shall
continue to pay the Base Salary to the Executive for a period of twelve (12)
months following the date of termination of Executive’s employment in the event
that the Executive’s employment is terminated (a) by the Company or its
successor(s) in interest for any reason other than for Cause within one (1) year
following a Change in Control of the Company, or (b) by Executive for any reason
within six (6) months following a Change in Control of the Company.


   

        Executive hereby agrees and acknowledges that he is not a participant in
the Aames Financial Corporation Executive Severance Plan (the “Severance Plan”).
However, in addition to the above-referenced compensation upon a Change in
Control, Executive is entitled to any pro-rated bonus equal to the pro-rated
bonus to which he would be eligible if he were a participant under the Severance
Plan, subject to all restrictions under the Executive Severance Plan.


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first set forth below.

DATED: September 18, 2003

AAMES FINANCIAL CORPORATION       By:____________________________
Its:______________________________   EXECUTIVE     _________________
(Signature)